UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOAQUIN DELANGEL-VELASCO, a/k/a    Roberto   G.   Flores,   a/k/a
Quaquoin Delangel-Velasco,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00222-TDS-1)


Submitted:   January 18, 2012             Decided:    March 14, 2012


Before TRAXLER, Chief Judge, FLOYD, Circuit Judge, and J.
Michelle CHILDS, United States District Judge for the District
of South Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Childs wrote the
opinion, in which Chief Judge Traxler and Judge Floyd joined.


Louis C. Allen III, Federal Public Defender, Greensboro, North
Carolina, Mireille P. Clough, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
CHILDS, District Judge:

       Joaquin DeLangel-Velasco challenges the twenty-four month

sentence imposed by the district court following his guilty plea

to    the    charge    of     illegally     reentering         the    United      States     in

violation of 8 U.S.C. §§ 1326(a) and (b)(1).                         We affirm.

       DeLangel-Velasco is a citizen of Mexico.                            In 2003, he was

convicted in North Carolina on two counts of felony breaking and

entering       motor     vehicles.             In    2005,        DeLangel-Velasco          was

convicted in North Carolina for felony abduction of children.

He was deported to Mexico on December 10, 2008.                             On February 4,

2010,       DeLangel-Velasco          was   arrested         in      Thomasville,         North

Carolina and law enforcement authorities determined that he had

re-entered      the     United        States       without     obtaining         appropriate

consent.

        DeLangel-Velasco pled guilty in the United States District

Court for the Middle District of North Carolina to an indictment

under 8 U.S.C. §§ 1326(a) and (b)(1) for unlawfully returning to

the    United   States        after    being       deported.         The    district      court

sentenced DeLangel-Velasco to twenty-four months’ imprisonment,

a     three-year       term     of    supervised        release,           and    a    special

assessment of one hundred dollars.

       At    sentencing,       the     district       court    found       that       DeLangel-

Velasco’s prior conviction for abduction of children qualified

as     an    aggravated        felony       which      justified           an    eight-level

                                               3
enhancement to his base offense level.                 Under this analysis, the

Guidelines range was twenty-four to thirty months.                    The district

court further found that, even if the eight-level enhancement

did   not   apply,    DeLangel-Velasco      was    subject     to    a   four-level

enhancement because he was convicted of a prior felony.                          Under

this alternative analysis, the Guidelines range was fifteen to

twenty-one months.        In determining that the twenty-four month

sentence     was     appropriate,    the     district        court       noted    the

seriousness of the offense, the need to promote respect for the

law, and the need for adequate deterrence.

      On appeal DeLangel-Velasco argues that the district court

erred in imposing an eight-level enhancement to his base offense

level based on the determination that his prior conviction for

abduction of children qualified as an aggravated felony under

the   United    States    Sentencing       Guidelines.         DeLangel-Velasco

further argues that the district court’s alternative basis for

imposing the twenty-four month sentence was unreasonably high

because the sentence represented an upward variance which was

greater than necessary to accomplish the goals of 18 U.S.C. §

3553(a).

      We    review   a   sentence   imposed       by    a   district     court    for

reasonableness under an abuse-of-discretion standard.                      See Gall

v. United States, 552 U.S. 38, 46, 51 (2007).                       Initially, the

court determines whether there is any “significant procedural

                                       4
error”      in    the       sentence,      including       “failing     to       calculate        (or

improperly            calculating)        the     Guidelines        range,       treating        the

Guidelines         as    mandatory,         failing     to    consider       the       §   3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence-including

an explanation for any deviation from the Guidelines range.”

Id.; see also United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009).            The      court    must     then   “consider        the    substantive

reasonableness              of     the    sentence     imposed,”        considering              “the

totality         of    the       circumstances,       including       the    extent         of   any

variance         from       the    Guidelines       range.”    Id.      If       the       sentence

imposed      by       the    district       court     varies       beyond    the    Guidelines

range,      the       court       must    provide     justification         to    support        the

variance.         See United States v. Evans, 526 F.3d 155, 161 (4th

Cir. 2008), cert. denied, 555 U.S. 977 (2008).

       In    this        case,       DeLangel-Velasco          does     not       dispute        the

district court’s application of the four-level enhancement, but

argues that the district court imposed a three-month variance

which was unreasonable.                    The court notes that the three-month

variance is not significantly higher than the higher limits of

the    sentencing           range.        In    applying      an    upward    variance,          the

district court noted DeLangel-Velasco’s disregard for a prior

order of deportation, his substantial criminal history while in

the    United          States,      and     the     consequential       need       to      provide

                                                  5
adequate deterrence and respect for the law.                    Based on a review

of the record, we find no abuse of discretion in the upward

variance sentence imposed by the district court and find that

the   sentence    was    reasonable       under    the     circumstances.           We

therefore affirm DeLangel-Velasco’s sentence.

      Because     we     find       DeLangel-Velasco’s          sentence       to    be

procedurally     and    substantively        reasonable    under    the    district

court’s    analysis     of    the   four-level    enhancement       for    a    prior

felony    conviction,    we     need   not    address     the   district   court’s

classification     of        DeLangel-Velasco’s         prior     conviction        for

abduction of children.           We dispense with oral argument because

the facts and legal contentions were adequately presented in the

materials    before     the    court    and   argument     would    not    aid      the

decisional process.

                                                                           AFFIRMED




                                         6